Citation Nr: 0714413	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-15 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to February 
1959, with one year, four months and 23 days of additional 
service prior to June 1956.

This appeal was previously before the Board of Veterans 
Appeals (Board) in June 2004, when the veteran's claim was 
reopened based upon the presentation of new and material 
evidence and denied.  The veteran perfected a timely appeal 
to the Court of Appeals for Veterans Claims.  In an Order 
dated in October 2006, the Court remanded the appeal to the 
Board for further explanation and discussion of the medical 
evidence supporting the veteran's claim for service 
connection.  The veteran's attorney submitted a written brief 
along with new medical evidence and a waiver of original RO 
review to the Board in April 2007.  


FINDINGS OF FACT

1.  The veteran was exposed to asbestosis during his period 
of service.

2.  The veteran has, in addition to smoking-related lung 
pathology, some signs and symptoms of asbestosis, and carries 
a confirmed medical diagnosis of asbestosis.


CONCLUSION OF LAW

Service connection for asbestosis is warranted.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffers from asbestosis as a 
result of spending more than three years aboard a ship which 
was insulated with asbestos.  In particular, he contends that 
a pipe directly above his berth was loosely wrapped in 
asbestos and that he breathed in asbestos fibers from this 
wrapping every night as he slept.  He therefore requests 
service connection for asbestosis.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran has been informed of these elements.  
Although complete notice was provided after the initial 
decision on his claim, the Board finds that no harm has 
accrued to the veteran, as he has availed himself of ample 
opportunity to submit evidence and argument since the notice 
and his claim has subsequently been readjudicated.

The veteran was not specifically informed of the law 
governing the assignment of disability ratings and effective 
dates with regard to the particular issue on appeal.  With 
regard to the grant reached below, the Board finds no 
prejudice in this omission, as he will receive notice of the 
rating and effective date assigned by the RO and have the 
opportunity to contest these, if he so desires.  

The RO provided the veteran with the regulatory provisions 
governing service connection and the assignment of disability 
ratings, as well as the substance of the regulation 
pertaining to the VA's duties to notify and assist in a 
Statement of the Case dated in May 2003.  Accordingly, the 
Board considers VA's notice requirements to have been met.   

VA medical records, private medical records, service medical 
records and VA medical examinations have been obtained in 
support of the veteran's claim.  The veteran has submitted 
written statements in support of his claim and has presented 
sworn testimony in support of his claim during a hearing held 
before a Decision Review Officer at the RO.  Most recently, 
in April 2007, the veteran's attorney submitted new medical 
evidence in support of his appeal, along with a waiver of RO 
review.  Therefore, the Board considers that VA's duty to 
assist requirements have been met.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When considering a claim for service connection for asbestos-
related disease, VA must determine whether or not military 
records demonstrate asbestos exposure in service, and must 
assure that development is accomplished to determine whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed disease, keeping in mind information 
pertaining to latency and exposure.  In general, VA 
recognizes that asbestos was used extensively in military 
ship construction during World War II; that the latent period 
for asbestos-related disease ranges from 10 to 45 years or 
more; and that the exposure to asbestos may be brief (as 
little as a month or two) or indirect (bystander disease).  
VA also recognizes that a clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Veterans Benefits Administration 
Adjudication Procedure Manual M21-1 (VA Manual M21-1), Part 
VI; VAOPGCPREC 4-2000, 65 Fed. Reg. 33,422 (May 23, 2000) 
(holding that the manual provisions establish a procedure 
that VA is required to follow in adjudicating asbestos 
claims.)

In this case, the veteran's exposure to asbestosis while 
serving aboard the USS Columbus is established.  Following 
his discharge from service, the veteran worked as a meat 
cutter and did not have any further asbestos exposure, 
occupational or otherwise.  Service connection for pleural 
plaques due to asbestos exposure has been in effect since 
April 2002.  

The sticking point in the veteran's appeal to this point has 
been the complexity and various diagnoses of his pulmonary 
problems.  As a long-time smoker, the veteran suffers from 
chronic obstructive pulmonary disease and underwent a partial 
lobectomy to remove a growth of lung cancer in 1992.  His 
health status and pulmonary problems are further complicated 
by congestive heart failure, coronary artery disease and 
hypertension.  Review of his treatment records through the 
present time reflect that his medical treatment is focused on 
maintaining his cardiac status and managing his chronic 
obstructive pulmonary disease.  

In June 2004, the Board denied service connection for 
asbestosis on the basis that a firm diagnosis of this disease 
had not been established with the precision necessary to 
support a grant of service connection.  Indeed, review of the 
voluminous medical evidence reveals that the veteran nearly 
always reported to his physicians that he had been exposed to 
asbestos during service and his physicians nearly always 
rendered diagnoses indicative of the history of asbestos 
exposure in addition to the diagnoses reflecting of the 
veteran's multiple smoking-related diseases.  Service 
connection is generally not granted for diagnoses reflecting 
history only, however.  Rather, a current disability shown by 
competent medical evidence to exist at the time of the award 
of service connection is required.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  The regulatory definition of "disability" is the 
". . . impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions . . . ." 
38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  

Since the June 2004 Board decision, the veteran's treating 
pulmonologist has submitted additional information in support 
of the veteran's claim.  In a March 2007 letter, the 
physician noted the veteran's history of asbestos exposure 
and explained that the veteran's pleural plaques (for which 
service connection has already been granted) are the most 
common presentation of asbestosis.  He also reviewed a 
September 2003 high resolution computed tomography scan, 
which was interpreted as showing pleural calcifications and 
parenchymal findings that are consistent with probable 
pulmonary asbestosis, as well as scattered ground glass 
opacities, thickening of the intralobular septa and 
honeycombing.  The physician explained that honeycombing is 
one of the most common interstitial findings in asbestosis 
and indicates the presence of interstitial disease.  

Of record is the report of an April 2003 VA examination in 
which the examiner explained that "a high resolution 
[computed tomography] chest scan [is] more specific than 
plain [chest X-rays] for diagnosing asbestosis.  The examiner 
also noted that the veteran's pulmonary function test results 
reflected obstructive disease consistent with his chronic 
obstructive pulmonary disease rather than restrictive lung 
disease which would be caused by asbestosis.  

In reconciling the medical evidence of record, only a small 
portion of which is set forth herein, the Board initially 
notes that the April 2003 VA examiner did not have the 
benefit of the September 2003 high resolution scan results in 
rendering her opinion regarding the nature of the veteran's 
lung disease.  We also note the examiner's explanation as to 
the reliability of high resolution scans as a diagnostic tool 
for identifying asbestosis.  Based upon this, we accord 
greater probative value to the interpretation of the 
September 2003 high resolution scan results, as indicating 
probable pulmonary asbestosis.

It is clear from reviewing the medical evidence that the 
veteran suffers from severe lung disease, much or most of 
which appears to be due to his smoking habit.  However, the 
newer evidence which has been added to the record appears to 
confirm previous diagnoses of asbestosis; however, with 
greater specificity and thus greater reliability.  Therefore, 
the Board holds that service connection is warranted for that 
portion of the veteran's overall lung impairment which may be 
attributed to asbestosis.  

Upon implementing this grant of service connection, the RO 
will be required to identify, to the extent medically 
possible, what portion of the veteran's complex and multi-
factoral pulmonary disease is due to asbestosis.  In this 
regard, we observe that as the veteran's claim for service 
connection was received in March 2002, several years after 
the Congress prohibited the payment of compensation for 
disability or death resulting "from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service," payment for smoking-related 
disability cannot be authorized.  38 U.S.C.A. § 1103 
(applicable to claims filed after June 9, 1998).

The evidence supports the veteran's claim and the appeal is 
therefore granted.









ORDER

Service connection for asbestosis is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


